                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10     GEORGE UBERTI,
                                  11                    Plaintiff,                          Case No. C 19-04025 WHA

                                  12             v.
Northern District of California
 United States District Court




                                                                                            ORDER DENYING PLAINTIFF’S
                                  13     VALERIE BROWN et. al,                              MOTION TO STAY
                                  14                    Defendants.

                                  15

                                  16
                                              In this Sherman Act action against a County, pro se plaintiff moves to stay this Court’s
                                  17
                                       February 21 order granting defendants’ motion to dismiss and denying plaintiff’s motion for
                                  18
                                       summary judgment.
                                  19
                                              Plaintiff George Uberti alleged Sherman Act violations by Sonoma County government
                                  20
                                       officials and employees Valerie Brown, Susan Gorin, Michael Kerns, David Rabbitt, Timothy
                                  21
                                       Smith, Shirlee Zane, Paul Kelley, Michael McGuire, James Gore, Michael Reilly, Efren Carrillo,
                                  22
                                       Lynda Hopkins, Rodney Dole, Donna Dunk, David Sundstrom, Erick Roeser, Robert Boitano,
                                  23
                                       and Jonathan Kadlec (“defendants”) following the County’s consolidation of the Auditor-
                                  24
                                       Controller and the Treasurer-Tax Collector into a single operational office (Dkt. No. 42). The
                                  25
                                       consolidation was blessed by state legislation permitting such governmental action. Following
                                  26
                                       briefing and a hearing, a February 21 order granted defendants’ motion to dismiss and denied
                                  27
                                       plaintiff’s motion for summary judgment (Dkt. No. 68). Plaintiff appealed the judgment to our
                                  28
                                   1   court of appeals (Dkt. No. 72). He now moves to stay the judgment under Federal Rules of

                                   2   Appellate Procedure 8(a) (Dkt. No. 73). Assuming that this Court has jurisdiction to rule on this

                                   3   motion, we decline to issue a stay.

                                   4           Under Federal Rule of Appellate Procedure 8, a party moving to stay judgment must

                                   5   show (1) that he or she is likely to succeed on the merits; (2) that he or she will be irreparably

                                   6   injured absent a stay; (3) that the stay will not injure other parties to appeal; and (4) that the

                                   7   public interest in the stay favors the moving party. Hilton v. Braunskill, 481 U.S. 770, 776

                                   8   (1987). In his motion, plaintiff failed to plead any of these elements. Moreover, upon reviewing

                                   9   the procedural history and facts pled in prior filings, plaintiff seems unable meet the standards

                                  10   warranting a stay of judgment.

                                  11           First, judgment has already been entered on the motion to dismiss and motion for

                                  12   summary judgment, meaning plaintiff is unlikely to succeed on the merits.
Northern District of California
 United States District Court




                                  13           Second, plaintiff cannot show financial injury, as the judgment did not grant any

                                  14   affirmative relief to defendants.

                                  15           Third, as no affirmative relief was granted, the stay would not affect any of the parties.

                                  16           Fourth, no evident public interest remains, because plaintiff did not show actual harm to

                                  17   himself or others caused by the consolidation of the offices of the Auditor-Controller and the

                                  18   Treasurer-Tax Collector.

                                  19           For the aforementioned reasons, plaintiff’s motion for a stay of this Court’s February 21

                                  20   order granting defendants’ motion to dismiss and denying his motion for summary judgment is

                                  21   hereby DENIED.

                                  22

                                  23           IT IS SO ORDERED.

                                  24

                                  25     Dated: April 2, 2020.

                                  26
                                                                                                   WILLIAM ALSUP
                                  27                                                               UNITED STATES DISTRICT JUDGE
                                  28
                                                                                          2
